Title: From Thomas Jefferson to United States House of Representatives, 30 January 1808
From: Jefferson, Thomas
To: United States House of Representatives


                  
                     To the House of Representatives of the United States 
                     
                  
                  The posts of Detroit and Mackinac having been originally intended by the governments which established & held them, as mere Depots for commerce with the Indians, very small cessions of land around them were obtained or asked from the Native proprietors, and these posts depended for protection on the strength of their garrisons. the principles of our government leading us to the emploiment of such moderate garrisons, in time of peace, as may merely take care of the post, and to a reliance on the neighboring militia for it’s support in the first moments of war, I have thought it would be important to obtain from the Indians such a cession in the neighborhood of these posts as might maintain a militia proportioned to this object: and I have particularly contemplated, with this view, the acquisition of the Eastern moiety of the peninsul between lakes Michigan Huron and Erie extending it to the Connecticut reserve, so soon as it could be effected with the perfect good will of the natives.
                  By a treaty concluded at Detroit on the 17th. of November last with the Ottoways, Chippeways, Wyandots & Pottewatamies, so much of this country has been obtained as extends from about Saguina bay Southwardly to the Miami of the lakes, supposed to contain upwards of five millions of acres, with a prospect of obtaining, for the present, a breadth of two miles for a communication from the Miami to the Connecticut reserve.
                  The Senate having advised & consented to the ratification of this treaty, I now lay it before both houses of Congress for the exercise of their constitutional powers as to the means of fulfilling it.
                  
                     Th: Jefferson 
                     
                     Jan. 30. 1808.
                  
               